Citation Nr: 1136184	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).    

2.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with mild degenerative spondylosis of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for L4-S1 sensory radiculopathy of the left lower extremity involving the foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant, served from December 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening of service connection for PTSD and which granted an increased disability evaluation for the lumbosacral strain disability to 20 percent.  The Veteran disagreed.  

In a May 2009 rating decision during the appeal, the RO granted service connection for L4-S1 sensory radiculopathy of the lower left extremity involving the foot, as secondary to the service-connected low back disability (lumbosacral strain with mild degenerative spondylosis of the lumbar spine), and assigned a separate initial rating of 10 percent.  Following May 2009 statements of the case that listed all three issues, specifically, service connection for PTSD, increased rating in excess of 20 percent for lumbosacral strain disability, and the initial rating of 10 percent for L4-S1 sensory radiculopathy of the lower left extremity, the Veteran perfected the appeal with a substantive appeal.  Subsequently, the Veteran relocated to within the jurisdiction of the Reno, Nevada, RO.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has specifically requested reopening of service connection for PTSD, and the claim was developed accordingly.  He specifically and persistently claims service connection is warranted for PTSD based on personal assault stressor.  While there are other psychiatric diagnoses of record, the Veteran did not contend that service connection is warranted for these other diagnoses until April 2011, well after reopening of service connection for PTSD was denied.  In April 2011 the Veteran indicated that he wanted to file a "new claim" for service connection for an anxiety disorder (new claim is addressed below in referral to the RO for adjudication).  Until April 2011, the Veteran had only claimed PTSD in a previous service connection claim and in the current claim to reopen, and PTSD has been the only psychiatric disorder adjudicated previously and during the current appeal to reopen.  

Because the claim to reopen PTSD has undergone the unique procedural requirements of a PTSD claim, including based on assertion of personal assault stressor, and because the Veteran has only belatedly asserted the new claim for service connection for anxiety disorder after adjudication of the reopening of PTSD issue, the Board finds this case is distinguishable from Clemons, and in this decision will not recharacterize the issue to include psychiatric disorders other than PTSD.  Instead, the Board will bifurcate the new claim for anxiety disorder (other than PTSD), and refer the claim to the RO for appropriate notice, development, and adjudication.  The other aspect of service connection for an anxiety disorder (other than PTSD) will be addressed as part of the referred claim for service connection for anxiety disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, No. 09-2675 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).

The Veteran requested a hearing to be held at the Board at its offices in Washington, D.C.  After the Veteran failed to appear for an April 2010 hearing, he submitted another request for a hearing.  In March 2011, the Board remanded to the RO his request for either a travel board hearing or a hearing via video-teleconference.  The Veteran testified before the undersigned in July 2011 via Board video-teleconference hearing.  A transcript has been incorporated into the record.  

In August 2011, evidence was date-stamped as having arrived at the Board from the Veteran.  This evidence consisted of one page from VA treatment records, dated January 2011, listing active medications.  The Veteran's representative signed a statement waiving RO review of this evidence.  

The issues of service connection for an anxiety disorder, increased rating for service-connected insomnia (see statement dated April 2011), and a total rating on the basis of individual unemployability (TDIU) (see transcript, page 5) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of increased disability ratings for low back disability (lumbosacral strain with mild degenerative spondylosis of lumbar spine) and a higher initial rating for L4-S1 sensory radiculopathy of the lower left extremity involving the foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO denied service connection for PTSD.  The Veteran was notified of this decision and apprised of his appellate rights, but did not appeal.

2.  The March 2005 decision is the last final denial of service connection for PTSD.  

3.  Evidence received since the March 2005 RO decision is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and does not raise the possibility of substantiating a claim for service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in compliance with Kent was provided in both May 2007 and July 2008.  The RO advised the Veteran that it was working on his application for service-connected compensation for PTSD and informed him that as the claim had been previously denied and the appeal period had expired, he could reopen it by submitting new and material evidence.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claim for service connection.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  At the Veteran's request, the RO did obtain additional VA treatment records from other facilities and requested and obtained the Veteran's Social Security disability application and underlying medical evidence.  

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim regarding PTSD.  Accordingly, there is no duty to provide an examination.  See id.  For all the foregoing reasons, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the reopening issue addressed in this decision.

New and Material Evidence Legal Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision makers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, service connection for PTSD was denied by the RO in November 2002.  The RO considered the private treatment records dated in July 1990, service treatment records and service personnel records; however, the Veteran failed to appear for a scheduled examination.  In its decision, the RO determined that there was no evidence of a diagnosis of PTSD and no evidence that substantiated the claimed stressor event.  The Veteran was notified and did not appeal.  

In January 2003 the Veteran requested to reopen service connection for PTSD.  After reviewing post-service VA treatment records, dated from 2001 to 2003, a March 2003 statement from the Veteran's mother, lay statements by the Veteran regarding the claimed stressor events, the March 2003 VA PTSD examination which concluded with an assessment of PTSD, and private treatment records dated in 2003, the RO again denied the claim to reopen service connection in February 2004, finding that there was no credible evidence of the stressor event.  The Veteran was notified of the decision and did not appeal.  

The Veteran submitted another request to reopen his PTSD claim in August 2004.  The RO reviewed additional VA treatment records dated in 2002, 2003, and 2005, one private treatment report dated October 2002, and lay statements of the Veteran.  The RO mailed a rating decision in March 2005 that denied reopening of service connection for PTSD, after determining that new and material evidence had not been received that substantiated the claimed stressor event.  The Veteran was notified of the decision and did not appeal.  

In April 2007, the Veteran submitted the current claim seeking to reopen service connection for PTSD.  The evidence added to the record since the last final denial, March 2005, consists of duplicate copies of VA and private treatment records already listed above and already considered in earlier rating decisions, the Veteran's complete personnel file, that included all of his discharge documents, VA treatment records dated in 2006 from VA medical facilities in California, VA treatment records dated in 1998 from the VA medical facility in East Orange, New Jersey, lay statements by the Veteran, VA's request for the Veteran's application for Social Security disability benefits and the underlying medical evidence, an August 2003 private neuropsychology assessment, the Social Security October 2003 psychiatric review assessment form, October 1993 VA treatment records from a New Jersey facility, the October 2003 Social Security Disability Determination and Transmittal, dated October 2003, scattered VA treatment records dated 2008 through 2009 from VA facilities in Nebraska, a July 2009 VA mental disorders examination, and VA treatment reports dated from September 1998 to September 2000 from a VA medical facility in Hampton Roads, Virginia.   

After reviewing the record, the Board finds that new and material evidence has not been received to reopen service connection for PTSD.  The RO requested and obtained the complete personnel file of the Veteran, to include the documents that pertained to his discharge proceedings.  See 38 C.F.R. § 3.156(c).  The Board finds that these personnel records are new, in that this complete personnel record was not found in the claims file prior to the adjudication of the current claim; however, these documents are not material because they do not relate to an unestablished fact and do not raise a reasonable possibility of establishing the claim.  The complete personnel records include multiple statements by training personnel, and the drill sergeants of the Veteran's unit in basic training, that detail their accounts of the Veteran's behavior, his statements, their statements to him, and of his inability to pass required tests.  These statements in the personnel records are not "relevant" to the claimed stressor event within the meaning of 38 C.F.R. § 3.156(c), as they have no tendency to indicate that the Veteran was injured, appeared injured, requested to be transferred, sought medical attention, or demonstrated any sudden change, positive or negative, in behavior.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  The service personnel records are not "related to a claimed in-service event, injury, or disease," as contemplated by 38 C.F.R. § 3.156(c)(i)  so as to be material to a claim for service connection for PTSD.  Therefore, these newly received service personnel records are not material for the purpose of reopening this claim.

The VA treatment reports dated throughout 2006 from VA facilities in California are new to the record, in that they were not before the agency decision-makers in March 2005.  These records for the most part document the Veteran's interactions with VA social workers and the few treatment records included occasionally repeat that the Veteran received a diagnosis of PTSD in 2003.  These 2006 VA treatment reports are then new but not material.  That the Veteran was assessed with PTSD in the March 2003 VA PTSD examination is well established in the record, so is not a new fact, and that he has maintained the stressor event was a beating by several drill sergeants during basic training is also very well established in the record and not a new fact.  These 2006 California VA treatment records are not material because they do not relate to an unestablished fact.  

The VA treatment reports dated in October 1993 from a VA facility in New Jersey, treatment reports dated in 1998 from a VA medical facility in East Orange, New Jersey, and VA treatment reports dated from September 1998 to September 2000 from a VA facility in Virginia, likewise are new to the record, in that they were not before agency decision-makers in March 2005.  However, these VA treatment reports are not material.  They pertained entirely to the Veteran's drug dependence, treatment, and rehabilitation.  There was no mention of a beating in service, any event in service, or of the Veteran seeking treatment for PTSD or having had an assessment of PTSD.  Therefore, these VA treatment records are new but not material, in that they do not relate to an unestablished fact.   

As well, VA treatment reports dated throughout 2008 to 2009, to include a July 2009 VA mental disorders examination, from the VA facilities in Nebraska are new, in that they were not before VA decision-makers in March 2005.  However, they are not material because, again, they repeat the Veteran's account of having received a PTSD assessment in 2003, they contain statements by the Veteran attributing his PTSD to the in-service beating by his drill sergeants, and they contain other mental health diagnoses.  That the Veteran received a diagnosis of PTSD by a VA examiner in 2003 is very well established in the record, as well of the Veteran's claimed stressor event of an in-service assault by drill sergeants.  The VA clinicians discussed other aspects of the Veteran's history and life.  In particular, the July 2009 VA mental disorders examination was afforded to the Veteran to develop another claim for a sleep disorder.  Even that examiner reached no conclusion about the Veteran's historic PTSD assessment, other than to note that he did receive such an assessment.  Therefore, these records are also not material because they do not relate to an unestablished fact, the stressor event.    

The Veteran's lay statements, to include his testimony before the undersigned, repeat his previously rejected account of the in-service beating by the drill sergeants of his basic training unit, to include the remembered names of the assailants and potential witnesses.  While these statements are new, in that they were not before agency decision makers in March 2005, these statements are not material.  These statements repeat the Veteran's account of claimed stressor event, and name the same potential witnesses and assailants that the Veteran named in 2003, during the earlier adjudication of that claim for service connection for PTSD.  Though the current lay statements do occasionally vary the reported details, such as the assailant's use of "sticks" and the number of assailants, this variety in detail is not material evidence in that the varied details do not have any tendency to raise a reasonable possibility of establishing the claim.  

Finally, the medical evidence for the Social Security disability benefits application contained a lengthy August 2003 neuropsychology assessment by a private evaluator.  Though dated in 2003, this assessment was new to the record, in that it was not before agency decision-makers in March 2005.  Yet, the Board finds that it is not material to the claim.  The private evaluator reached the assessment of PTSD, following an interview of the Veteran, recording of his statements and some standardized tests.  However, the Veteran already had a PTSD assessment, also in 2003, from the original VA PTSD examination, which was considered by the February 2004 rating decision.  Comments by the private evaluator in the report indicated that not only was she aware of the VA assessment, the private evaluator referred to that 2003 VA PTSD examination report in addition to VA treatment records in her own private evaluation.  

To this private evaluator in August 2003, the Veteran again discussed the same stressor event of an assault by drill sergeants in service, in addition to other stressor events that pre-dated and post-dated service.  The Board also considered whether the private evaluator may have expressed her belief that the claimed in-service stressor event actually occurred.  See Patton v. West, 12 Vet. App. 272 (1999).  However, a review of the references to the claimed stressor event of an in-service assault by this private evaluator finds only language indicating that this is what the Veteran had reported to her and that she noted the contemporary VA treatment reports also mentioned this claimed event.  No statement or phrase by this private evaluator suggested that she believed that the event occurred based on the Veteran's description or of reported history or symptoms.  The Board finds that this August 2003 private neuropsychology evaluation is not material evidence because it does not relate to an unestablished fact of in-service stressor.  

Likewise a psychiatric review assessment form, dated in October 2003, that appears to have been part of the adjudication of the Social Security disability application, is new, in that it was not before agency decision makers in March 2005; however, this form is not material because, while it lists that the Veteran has been assessed as having PTSD by VA, this fact is very well established in the record, and the remainder of the review pertains to other disorders claimed by the Veteran.  Again, this October 2003 psychiatric review is not material because it does not relate to an unestablished fact, so has no tendency to substantiate the claimed stressor event.  

Finally, the October 2003 Social Security Disability Determination and Transmittal form is now of record.  This form indicated that the Social Security Administration found the Veteran to be disabled as of July 2003, and that the primary diagnosis was an anxiety related disorder, with the secondary diagnosis being an affective (mood) disorder.  This transmittal is new, in that it was not before agency decision makers in March 2005; however, it is not material because it does not relate to an unestablished fact and does not raise a reasonable possibility of establishing the claim.  The effective date is after service and the primary and secondary diagnoses are not PTSD.  That the Veteran has been assessed with a variety of mental health diagnoses is well-established in the record; however, the issue before the Board in this claim is whether the Veteran incurred PTSD as a result of a claimed stressor event of an assault in service.  Therefore, this transmittal form is not material because it does not relate to an unestablished fact that tends to substantiate the claimed stressor event itself.  

In summary, while there was new evidence submitted, the evidence that is new is not material evidence, as the additional evidence is not probative evidence on an unestablished fact of in-service stressor event, so does not raise a reasonable possibility of establishing the claim.  Consequently, the appeal to reopen service connection for PTSD must be denied.  


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for PTSD is denied.  



REMAND

In his July 2011 Board hearing testimony before the undersigned, the Veteran stated that his lumbar spine disability and lower left extremity radiculopathy had grown much worse since the last VA examination of record, dated November 2008.  He stated that his VA treating clinician at the medical center in Nebraska, prior to his relocation to Nevada, had prescribed bed rest for his lumbar spine disability and that he had begun to experience left foot drag.  The Veteran stated that, as of the date of the hearing, he had not yet begun to receive treatment in a Nevada VA facility.  The last VA primary care evaluation of record was dated May 2009, from a Nebraska VA facility.  

As the last VA examination afforded the Veteran was in November 2008, and as the Veteran has reported that in the meantime (July 2011) his service-connected lumbar spine disability (lumbosacral strain with mild degenerative spondylosis of the lumbar spine) and the service-connected L4-S1 sensory radiculopathy of the lower left extremity involving the foot disabilities have grown worse, the Board finds a more current VA spine and joints examination should be afforded the Veteran.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).    

Accordingly, the appeals or increased disability ratings for low back disability (lumbosacral strain with mild degenerative spondylosis of lumbar spine) and initial rating for L4-S1 sensory radiculopathy of the lower left extremity involving foot are REMANDED for the following action:

1.  Obtain VA outpatient treatment reports dated from May 2009 to present, to include primary care evaluations and any x-ray studies, that pertain to a lumbar spine disability (lumbosacral strain with mild degenerative spondyliosis) and to the lower left extremity (left foot) with radiculopathy disability, from the Omaha, Nebraska, Lincoln, Nebraska, and any Nevada VA facilities.  Document any attempts to obtain such records, to include any negative replies.  

2.  Schedule the Veteran for appropriate VA compensation examinations, specifically for the spine and for the joints, to determine the current nature and severity of the service-connected lumbosacral strain with degenerative spondylosis of lumbar spine and service connected L4-S1 sensory radiculopathy of the lower left extremity involving foot.  The report should indicate review of relevant documents in the claims file.    

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for increased disability ratings for low back disability (lumbosacral strain with mild degenerative spondylosis of lumbar spine) and initial rating for L4-S1 sensory radiculopathy of the lower left extremity involving foot.  If the benefits sought remain denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response, before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


